DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election of group I (claims 1-14), species I (claims 2-4 and 11) with traverse of species II (claims 5 and 6) in the reply filed on August 28, 2019 is acknowledged.  The traversal is on the ground that the claims 5 and 6 of species II overlap in scope with claim 1.  This is found persuasive. Accordingly, each and every claim of group I (claims 1-14), including both species I (claims 2-4 and 11) and species II (claims 5 and 6), and only each and every claim of group I (claims 1-14) have been examined on the merits.
Claim Objections
Claim 3 is objected to because it uses the phrase “wherein processing the segmented scan data comprises processing the segmented scan data comprises computing.” It is suggested this be rewritten to say, “wherein processing the segmented scan data comprises computing.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The phrase “scan data located about 3 millimeters” in claim 11 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For at least these reasons claim 11 fails to particularly point out and distinctly define the metes and bounds of what the patent will cover given that the it is unclear where the step of selecting a line of the scan data will take place.
Claim Rejections - 35 USC § 101
Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method of determining a diameter of a sheath of an optic nerve, the method comprising: obtaining, by a processor, scan data representative of the optic nerve sheath; analyzing, by the processor, the scan data to find a position of a globe-optic nerve interface point; segmenting, by the processor, the scan data; processing, by the processor, the segmented scan data at an offset from the position of the globe-optic nerve interface point to determine boundary positions of the optic nerve sheath; and calculating, by the processor, the diameter of the optic nerve sheath based on the determined boundary positions. 
The limitation of determining a diameter of a sheath of an optic nerve from scan data representative of the optic nerve sheath, obtaining, analyzing, segmenting, processing, and calculating, are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting by “by a processor,” nothing in these claim elements precludes the steps from practically being performed in the mind. For example, but for the “by a processor” language, the limitations of analyzing, segmenting, processing, and calculating in this context encompasses the user manually determining a diameter of a sheath of an optic nerve by finding a position of a globe-optic nerve interface point, segmenting the scan data, and finding boundary positions. Similarly, but for the by “a processor” language, the limitation of obtaining in this context encompasses the user manually gathering scan data representative of the optic nerve sheath. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, these claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform determining, obtaining, analyzing, segmenting, processing, and calculating steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, although the claims merely mention the scan data, no actual apparatus is being positively recited where data is somehow being obtained (e.g. in the form of binary codes or printed on a paper). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the determining, obtaining, analyzing, segmenting, processing, and calculating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. These claims are not patent eligible. 
Regarding the depending claims 2-14, they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the depending claims 2-14 are also found not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Quirk (US 8,672,851 B1), in view of Gerber, S., et al. (2017). Automatic Estimation of the Optic Nerve Sheath Diameter from Ultrasound Images. Imaging for patient-customized simulations and systems for point-of-care ultrasound: International Workshops, BIVPCS 2017 and POCUS 2017, held in conjunction with MICCAI 2017, Quebec City, QC, Canada, September 14, 2017, Proceedings. B., 10549, 113–120 (hereinafter, “Gerber”).
Regarding claim 1, Quirk discloses a method of determining a diameter of a sheath of an optic nerve (See Quirk: Col. 2, Lines 1-3 (providing that an, "ultrasound based assessment device may provide for the automated sonographic measurement of the optic nerve sheath diameter")), the method comprising: 
obtaining, by a processor, scan data representative of the optic nerve sheath (See Quirk: Col. 27, Lines 8-12 (stating that an, "ultrasound based assessment device 100 [is used] to measure an optic nerve sheath diameter of a subject ...  [via an] acoustic image 902 generated by the acoustic image data collected")); 
analyzing, by the processor, the scan data to find a position of a globe-optic nerve interface point (See Quirk: Col. 27, Lines 16-23 (clarifying that, "one or more image processing algorithms executed by the controller 606 can identify ... a number of points 908a-908b determining the depth of the optic nerve sheath diameter points 904 behind the eye globe (collectively "optic nerve sheath diameter depth points 908")")) … 
processing, by the processor, the … scan data at an offset from the position of the globe-optic nerve interface point to determine boundary positions of the optic nerve sheath (See Quirk: Col. 27, Lines 16-23 (clarifying that, "one or more image processing algorithms executed by the controller 606 can identify a number of points 904a-904b on the optic nerve sheath (collectively "optic nerve sheath diameter points 904")")); and 
calculating, by the processor, the diameter of the optic nerve sheath based on the determined boundary positions (See Quirk: Col. 27, Lines 23-26 (providing that, "[s]uch optic nerve sheath diameter points 904 and optic nerve sheath diameter depth points 908 may be used by the controller 606 to determine the optic nerve sheath diameter 906 at a given depth 910 behind the eye globe")), and therefore substantially what is described by claim 1.
However, Quirk fails to disclose segmenting, by the processor, the scan data.
Nevertheless, Gerber teaches segmenting, by the processor, the scan data (See Gerber: Pg. 116 (providing in, "detail, the optic nerve sheath estimation steps ... [include performing a] Binary threshold")).
The teachings of Quirk and the teachings of Gerber are considered to be analogous to the claimed invention because they are in the same field of assessment of intracranial pressure based on automated measurement of optic nerve sheath diameter. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Quirk with the teachings of Gerber to provide for what is described in claim 1. This is because Gerber Page 120, Section 4 Conclusion, Paragraph 2 provides the motivation of, "a system that can be used by novice operators with minimal ultrasound experience."
Regarding claim 2, Quirk in view of Gerber teaches the method of claim 1 (See above discussion), wherein processing the segmented scan data comprises: 
finding peaks in the segmented scan data at the offset; and determining a location of a minimum between the found peaks (See Gerber: Pg. 116 (providing in, "detail, the optic nerve sheath estimation steps are: … 4. Compute initial center and width estimates: (a) Binary threshold, morphological opening and distance transform. (b) The maximal distance and its location provide and initial estimate of the optic nerve shadow diameter and its location Binary threshold"); Fig. 3, Ref. Chars. a-f (showing the results of the, "[i]ntermediate steps to fit the acoustic shadow of the optic nerve sheath"; Provided below)).

    PNG
    media_image1.png
    670
    1430
    media_image1.png
    Greyscale

Gerber Figure 2
The teachings of Quirk and the teachings of Gerber are considered to be analogous to the claimed invention because they are in the same field of assessment of intracranial pressure based on automated measurement of optic nerve sheath diameter. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Quirk with the teachings of Gerber to provide for what is described in claim 2. This is because Gerber Page 120, Section 4 Conclusion, Paragraph 2 provides the motivation of, "a system that can be used by novice operators with minimal ultrasound experience."
Regarding claim 10, Quirk in view of Gerber teaches the method of claim 1 (See above discussion), wherein the scan data comprises two-dimensional slice data (See Gerber: Pg. 119, Para. 2 (stating that, "the graphical user-interface … shows B-mode images in real-time")), the two-dimensional slice data being representative of a slice through the globe and the optic nerve (See Gerber: Fig. 2 (showing the, "[i]ntermediate steps to locate and estimate the size of the eye") and Fig. 3, Ref. Chars. a-f (showing the results of the, "[i]ntermediate steps to fit the acoustic shadow of the optic nerve sheath"; Provided above)).
The teachings of Quirk and the teachings of Gerber are considered to be analogous to the claimed invention because they are in the same field of assessment of intracranial pressure based on automated measurement of optic nerve sheath diameter. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Quirk with the teachings of Gerber to provide for what is described in claim 10. This is because Gerber Page 120, Section 4 Conclusion, Paragraph 2 provides the motivation of, "a system that can be used by novice operators with minimal ultrasound experience."
Regarding claim 11, Quirk in view of Gerber teaches the method of claim 1 (See above discussion), wherein processing the segmented scan data comprises selecting a line of the scan data located about 3 millimeters in a posterior direction from the globe-optic nerve interface point as a subset of the segmented scan data at the offset to be processed (See Gerber: Pg. 113, Sect. 1 Introduction, Para. 3 (clarifying that, "measures [of] the diameter of [the] optic nerve sheath [begin] at a location 3mm behind the retina"); Fig. 3, Ref. Chars. a-f (showing the results of the, "[i]ntermediate steps to fit the acoustic shadow of the optic nerve sheath"; Provided above)).
The teachings of Quirk and the teachings of Gerber are considered to be analogous to the claimed invention because they are in the same field of assessment of intracranial pressure based on automated measurement of optic nerve sheath diameter. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Quirk with the teachings of Gerber to provide for what is described in claim 11. This is because Gerber Page 120, Section 4 Conclusion, Paragraph 2 provides the motivation of, "a system that can be used by novice operators with minimal ultrasound experience."
Regarding claim 13, Quirk in view of Gerber teaches the method of claim 1 (See above discussion), wherein: the scan data comprises a plurality of frames (See Quirk: Col. 27, Lines 62-66 (providing that the, "acoustic image data acquired by the ultrasonic transducer 202 is compiled into a composite three-dimensional image by the controller 606. Through the use of one or more image processing machine executable codes, the controller 65 606 identifies a number of optic nerve sheath diameter points 904 on the optic nerve sheath 930")); 
analyzing the scan data, segmenting the scan data, processing the segmented scan data, and calculating the diameter are repeated for the scan data of each frame of the plurality of frames (See Quirk: Col. 27, Line 62 to Col. 28, Line 2 (providing that the, "acoustic image data acquired by the ultrasonic transducer 202 is compiled into a composite three-dimensional image by the controller 606. Through the use of one or more image processing machine executable codes, the controller 606 identifies a number of optic nerve sheath diameter points 904 on the optic nerve sheath 930. The controller 606 then uses some or all of the number of optic nerve sheath diameter points 904 to determine the optic nerve sheath diameter")); and the method further comprises compiling the calculated diameters of the optic nerve sheath for the plurality of frames to determine a value for the diameter of the optic nerve sheath (See Quirk: Col. 27, Line 62 to Col. 28, Line 2 (providing that the, "acoustic image data acquired by the ultrasonic transducer 202 is compiled into a composite three-dimensional image by the controller 606. Through the use of one or more image processing machine executable codes, the controller 606 identifies a number of optic nerve sheath diameter points 904 on the optic nerve sheath 930. The controller 606 then uses some or all of the number of optic nerve sheath diameter points 904 to determine the optic nerve sheath diameter"))
Regarding claim 14, Quirk in view of Gerber teaches a method of determining an assessment of intracranial pressure comprising the method of claim 13 (See above discussion), and further comprising determining an intracranial pressure level based on the value for the diameter (See Quirk: Col. 27, Lines 29-32 (stating that the, "measured optic nerve sheath diameter 906 can be used to provide an indication of whether a subject is suffering from an elevated intracranial pressure condition")) and based on a database correlating diameter values with corresponding levels of intracranial pressure (See Quirk: Col. 11, Lines 48-51 (clarifying that the, "display 108 may indicate one or more dimensional measurements (e.g., optic nerve sheath diameter) or the presence of one or more defined conditions (e.g., elevated intracranial pressure) in the form of a number ( e.g., 5.5)")).
Claims 3-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Quirk, in view of Gerber as applied to claim 1 above, and further in view of Fazlali, H.R., et al. Vessel segmentation and catheter detection in X-ray angiograms using superpixels. Med Biol Eng. Computer 56, 1515–1530 (2018) (hereinafter, “Fazlali”).
Regarding claim 3, Quirk in view of Gerber teaches the method of claim 1 (See above discussion) … [using an] offset (See Gerber: Fig. 3, Ref. Chars. a-f (showing the results of the, "[i]ntermediate steps to fit the acoustic shadow of the optic nerve sheath"; Provided above)), and therefore substantially what is described by claim 3.
However, Quirk in view of Gerber fails to teach wherein processing the segmented scan data comprises processing the segmented scan data comprises computing a derivative of the segmented scan data.
Nevertheless, Fazlali teaches wherein processing the segmented scan data comprises processing the segmented scan data comprises computing a derivative of the segmented scan data (See Fazlali: Pg. 1517, Left Col., Sect. 2.1.2 Vesselness map, Paras. 1-2 (providing for a, "[v]esselness measure … obtained by using Hessian filter … the Hessian matrix of the input XRA image I is constructed as follows: … Ix and Iy are computed by convolving the first order derivatives of Gaussian function in horizontal and vertical directions on the original image I")).
The teachings of Quirk, the teachings of Gerber, and the teachings of Fazlali are considered to be analogous to the claimed invention because they are in the same field of assessments made using automated measurements of the diameter of anatomical structures. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Quirk with the teachings of Gerber and the teachings of Fazlali to provide for what is described in claim 3. This is because Gerber Page 120, Section 4 Conclusion, Paragraph 2 provides the motivation of, "a system that can be used by novice operators with minimal ultrasound experience." Furthermore, because Fazlali 1527, Left Column, Section 4 Discussions, Paragraph 1 recognizes the benefit of using a, "superpixel-based segmentation method is the speed of the superpixel segmentation method. This high speed besides of the high pixels clustering accuracy helped our proposed segmentation algorithm to segment ... in a few seconds even in the presence of artifacts."
Regarding claim 4, Quirk in view of Gerber teaches the method of claim 1 (See above discussion), wherein processing the segmented scan data comprises: determining a lateral position of the globe-optic nerve interface point at the offset based on a minimum between peaks in the segmented scan data (See Gerber: Pg. 116 (providing in, "detail, the optic nerve sheath estimation steps are: … 4. Compute initial center and width estimates: (a) Binary threshold, morphological opening and distance transform. (b) The maximal distance and its location provide and initial estimate of the optic nerve shadow diameter and its location Binary threshold"); Fig. 3, Ref. Chars. a-f (showing the results of the, "[i]ntermediate steps to fit the acoustic shadow of the optic nerve sheath"; Provided above)) … at the offset (See Gerber: Fig. 3, Ref. Chars. a-f (showing the results of the, "[i]ntermediate steps to fit the acoustic shadow of the optic nerve sheath"; Provided above)), and therefore substantially what is described by claim 4.
However, Quirk in view of Gerber fails to teach computing a derivative of the segmented scan data … and finding a pair of peaks in the derivative of the segmented scan data, each peak of the pair of peaks being disposed on a respective side of the lateral position.
Nevertheless, Fazlali teaches computing a derivative of the segmented scan data (See Fazlali: Pg. 1517, Left Col., Sect. 2.1.2 Vesselness map, Paras. 1-2 (providing for a, "[v]esselness measure … obtained by using Hessian filter … the Hessian matrix of the input XRA image I is constructed as follows: … Ix and Iy are computed by convolving the first order derivatives of Gaussian function in horizontal and vertical directions on the original image I")) … and finding a pair of peaks in the derivative of the segmented scan data, each peak of the pair of peaks being disposed on a respective side of the lateral position (See Fazlali: Pg. 1520, Left Col., Sect. Initial segmentation, Para. 1 to Pg. 1521, Left Col., Para. 2 (stating that using, "both the contrast-enhanced image and the vesselness map ... the superpixel grid obtained on the contrast enhanced image ... is laid on the corresponding vesselness map ... Then, the average intensities of every two corresponding superpixels in Ice and Iv are computed ... [in] the vesselness map ... artery pixels are brighter than the background pixels ... [and] to distinguish artery superpixel from background superpixels, we compute a vesselness probability for each superpixel ... normalized between 0 and 1")).
 The teachings of Quirk, the teachings of Gerber, and the teachings of Fazlali are considered to be analogous to the claimed invention because they are in the same field of assessments made using automated measurements of the diameter of anatomical structures. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Quirk with the teachings of Gerber and the teachings of Fazlali to provide for what is described in claim 4. This is because Gerber Page 120, Section 4 Conclusion, Paragraph 2 provides the motivation of, "a system that can be used by novice operators with minimal ultrasound experience." Furthermore, because Fazlali 1527, Left Column, Section 4 Discussions, Paragraph 1 recognizes the benefit of using a, "superpixel-based segmentation method is the speed of the superpixel segmentation method. This high speed besides of the high pixels clustering accuracy helped our proposed segmentation algorithm to segment ... in a few seconds even in the presence of artifacts."
Regarding claim 5, Quirk in view of Gerber further in view of Fazlali teaches the method of claim 4 (See above discussion).
Furthermore Gerber teaches, wherein finding the first and second peaks comprises disregarding peaks ... greater than a threshold (See Gerber: Pg. 116 (including that scaling, "intensities per row and on each side of the initial optic nerve center estimate independently (Often the left and right boundary exhibit vastly different intensities)")), and therefore substantially what is described by claim 5.
While Fazlali teaches, wherein finding the first and second peaks comprises disregarding peaks in the derivative greater than a threshold (See Fazlali: Pg. 1521, Left Col., Para. 2 to Pg. 1521, Right Col., Sect. Segmentation refinement, Para. 1 (providing that, "arteries with different scales are present ... the whole procedure is performed for three different superpixel scales ... In order to do this, we used a voting mechanism between each corresponding pixel in these three maps ... In the initial segmentation results, in addition to the arteries, some background superpixels are also selected as arteries due to having high ρsi values ... to remove the background parts from the initial segmentation result, we process the initial result using orthogonal lines on arteries. For this purpose, the ridge map obtained in the ridge detection stage using a high threshold (TH) is filtered using initial segmentation result")).
The teachings of Quirk, the teachings of Gerber, and the teachings of Fazlali are considered to be analogous to the claimed invention because they are in the same field of assessments made using automated measurements of the diameter of anatomical structures. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Quirk with the teachings of Gerber and the teachings of Fazlali to provide for what is described in claim 5. This is because Gerber Page 120, Section 4 Conclusion, Paragraph 2 provides the motivation of, "a system that can be used by novice operators with minimal ultrasound experience." Furthermore, because Fazlali 1527, Left Column, Section 4 Discussions, Paragraph 1 recognizes the benefit of using a, "superpixel-based segmentation method is the speed of the superpixel segmentation method. This high speed besides of the high pixels clustering accuracy helped our proposed segmentation algorithm to segment ... in a few seconds even in the presence of artifacts."
Regarding claim 6, Quirk in view of Gerber further in view of Fazlali teaches the method of claim 4 (See above discussion), and therefore substantially what is described by claim 6.
Furthermore Quirk teaches, finding ... the globe-optic nerve interface point (See Quirk: Col. 27, Lines 16-23 (clarifying that, "one or more image processing algorithms executed by the controller 606 can identify ... a number of points 908a-908b determining the depth of the optic nerve sheath diameter points 904 behind the eye globe (collectively "optic nerve sheath diameter depth points 908")"); Fig. 3, Ref. Chars. a-f (showing the results of the, "[i]ntermediate steps to fit the acoustic shadow of the optic nerve sheath"; Provided above)); and finding ... the globe-optic nerve interface point (See Quirk: Col. 27, Lines 16-23 (clarifying that, "one or more image processing algorithms executed by the controller 606 can identify ... a number of points 908a-908b determining the depth of the optic nerve sheath diameter points 904 behind the eye globe (collectively "optic nerve sheath diameter depth points 908")"); Fig. 3, Ref. Chars. a-f (showing the results of the, "[i]ntermediate steps to fit the acoustic shadow of the optic nerve sheath"; Provided above)).
While Fazlali teaches, wherein finding the first and second peaks further comprises, after disregarding the peaks greater than the threshold (See Fazlali: Pg. 1521, Left Col., Para. 2 to Pg. 1521, Right Col., Sect. Segmentation refinement, Para. 1 (providing that, "arteries with different scales are present ... the whole procedure is performed for three different superpixel scales ... In order to do this, we used a voting mechanism between each corresponding pixel in these three maps ... In the initial segmentation results, in addition to the arteries, some background superpixels are also selected as arteries due to having high ρsi values ... to remove the background parts from the initial segmentation result, we process the initial result using orthogonal lines on arteries. For this purpose, the ridge map obtained in the ridge detection stage using a high threshold (TH) is filtered using initial segmentation result")): finding a negative peak closest to the lateral position (See Fazlali: Pg. 1522, Left Col., Para. 1 (providing that as, "the orthogonal lines pass across the arteries at each ridge pixel, their intensities should make an inverse Gaussian profile. Such Gaussian profile has a minimum in the middle and two maximums")) ... and finding a positive peak closest to the lateral position (See Fazlali: Pg. 1522, Left Col., Para. 1 (providing that as, "the orthogonal lines pass across the arteries at each ridge pixel, their intensities should make an inverse Gaussian profile. Such Gaussian profile has a minimum in the middle and two maximums")).
The teachings of Quirk, the teachings of Gerber, and the teachings of Fazlali are considered to be analogous to the claimed invention because they are in the same field of assessments made using automated measurements of the diameter of anatomical structures. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Quirk with the teachings of Gerber and the teachings of Fazlali to provide for what is described in claim 6. This is because Gerber Page 120, Section 4 Conclusion, Paragraph 2 provides the motivation of, "a system that can be used by novice operators with minimal ultrasound experience." Furthermore, because Fazlali 1527, Left Column, Section 4 Discussions, Paragraph 1 recognizes the benefit of using a, "superpixel-based segmentation method is the speed of the superpixel segmentation method. This high speed besides of the high pixels clustering accuracy helped our proposed segmentation algorithm to segment ... in a few seconds even in the presence of artifacts."
Regarding claim 7, Quirk in view of Gerber teaches the method of claim 1 (See above discussion) … and finding ... the globe-optic nerve interface point (See Quirk: Col. 27, Lines 16-23 (clarifying that, "one or more image processing algorithms executed by the controller 606 can identify ... a number of points 908a-908b determining the depth of the optic nerve sheath diameter points 904 behind the eye globe (collectively "optic nerve sheath diameter depth points 908")"); Fig. 3, Ref. Chars. a-f (showing the results of the, "[i]ntermediate steps to fit the acoustic shadow of the optic nerve sheath"; Provided above)), and therefore substantially what is described by claim 7.
However, Quirk in view of Gerber fails to teach wherein analyzing the scan data comprises: computing a line integral of the scan data at each anterior-posterior position of the scan data; and finding a maximum of the line integral.
Nevertheless, Fazlali teaches wherein analyzing the scan data comprises: computing a line integral of the scan data at each anterior-posterior position of the scan data (See Fazlali: Pg. 1517, Left Col., Sect. 2.1.2 Vesselness map, Paras. 1-2 (providing for a, "[v]esselness measure … obtained by using … Gaussian function in horizontal and vertical directions on the original image I") and Pg. 1521, Left Col., Para. 2 (clarifying that, "to distinguish artery superpixel from background superpixels, we compute a vesselness probability for each superpixel ... where ρsi is the vesselness probability for the ith superpixel")); and finding a maximum of the line integral (See Fazlali: Pg. 1522, Left Col., Para. 1 (providing that as, "the orthogonal lines pass across the arteries at each ridge pixel, their intensities should make an inverse Gaussian profile. Such Gaussian profile has a minimum in the middle and two maximums"); Fig. 6 (showing the, "Segmentation refinement procedure")).
The teachings of Quirk, the teachings of Gerber, and the teachings of Fazlali are considered to be analogous to the claimed invention because they are in the same field of assessments made using automated measurements of the diameter of anatomical structures. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Quirk with the teachings of Gerber and the teachings of Fazlali to provide for what is described in claim 7. This is because Gerber Page 120, Section 4 Conclusion, Paragraph 2 provides the motivation of, "a system that can be used by novice operators with minimal ultrasound experience." Furthermore, because Fazlali 1527, Left Column, Section 4 Discussions, Paragraph 1 recognizes the benefit of using a, "superpixel-based segmentation method is the speed of the superpixel segmentation method. This high speed besides of the high pixels clustering accuracy helped our proposed segmentation algorithm to segment ... in a few seconds even in the presence of artifacts."
Regarding claim 8, Quirk in view of Gerber further in view of Fazlali teaches the method of claim 7 (See above discussion), and therefore substantially what is described by claim 8.
Furthermore, Fazlali teaches wherein the line integral is a first line integral, the method further comprising: computing a second line integral of the scan data at each lateral position of the scan data (See Fazlali: Pg. 1517, Left Col., Sect. 2.1.2 Vesselness map, Paras. 1-2 (providing for a, "[v]esselness measure … obtained by using … Gaussian function in horizontal and vertical directions on the original image I") and Pg. 1521, Left Col., Para. 2 (clarifying that, "to distinguish artery superpixel from background superpixels, we compute a vesselness probability for each superpixel ... where ρsi is the vesselness probability for the ith superpixel")); and determining a subset of the scan data corresponding with a region of interest based on the first line integral and the second line integral (See Fazlali: Pg. 1521, Left Col., Para. 2 (clarifying that, "to distinguish artery superpixel from background superpixels, we compute a vesselness probability for each superpixel ... where ρsi is the vesselness probability for the ith superpixel"); Fig. 10 (showing the, "Final results of segmentation and centerline extraction")); wherein segmenting the scan data is implemented on the determined subset of the scan data (See Fazlali: Pg. 1516, Right Col., Para. 2 (stating that in, "the artery segmentation stage, an efficient superpixel algorithm is exploited for coronary artery segmentation"); Fig. 10 (showing the, "Final results of segmentation and centerline extraction")).
The teachings of Quirk, the teachings of Gerber, and the teachings of Fazlali are considered to be analogous to the claimed invention because they are in the same field of assessments made using automated measurements of the diameter of anatomical structures. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Quirk with the teachings of Gerber and the teachings of Fazlali to provide for what is described in claim 8. This is because Gerber Page 120, Section 4 Conclusion, Paragraph 2 provides the motivation of, "a system that can be used by novice operators with minimal ultrasound experience." Furthermore, because Fazlali 1527, Left Column, Section 4 Discussions, Paragraph 1 recognizes the benefit of using a, "superpixel-based segmentation method is the speed of the superpixel segmentation method. This high speed besides of the high pixels clustering accuracy helped our proposed segmentation algorithm to segment ... in a few seconds even in the presence of artifacts."
Regarding claim 9, Quirk in view of Gerber further in view of Fazlali teaches the method of claim 8 (See above discussion), and therefore substantially what is described by claim 9.
Furthermore Quirk teaches, wherein: the scan data comprises a plurality of frames (See Quirk: Col. 27, Lines 62-66 (providing that the, "acoustic image data acquired by the ultrasonic transducer 202 is compiled into a composite three-dimensional image by the controller 606. Through the use of one or more image processing machine executable codes, the controller 65 606 identifies a number of optic nerve sheath diameter points 904 on the optic nerve sheath 930")); and the method further comprises disregarding one or more frames of the plurality of frames based on whether ... the globe and the optic nerve (See Quirk: Col. 11, Lines 26-35 (stating that the, "ultrasound based assessment device 100 may operate autonomously … image data of the target is obtained and results are optionally displayed on the display") and Col. 28, Lines 8-15 (providing that, "the controller 606 may optionally save or otherwise store some or all of the acoustic image data providing the acoustic image 902 on a nontransitory storage media 660. In some instances, the controller 606 may optionally communicate some or all of the acoustic image data providing the acoustic image 902 to one or more external displays, computing, or data storage devices via the communications interface")) … such that analyzing the scan data, segmenting the scan data, processing the segmented scan data, and calculating the diameter are repeated for the scan data of each remaining frame of the plurality of frames (See Quirk: Col. 27, Line 62 to Col. 28, Line 2 (providing that the, "acoustic image data acquired by the ultrasonic transducer 202 is compiled into a composite three-dimensional image by the controller 606. Through the use of one or more image processing machine executable codes, the controller 606 identifies a number of optic nerve sheath diameter points 904 on the optic nerve sheath 930. The controller 606 then uses some or all of the number of optic nerve sheath diameter points 904 to determine the optic nerve sheath diameter")).
While Fazlali teaches, the method further comprises disregarding ... based on whether the first and second line integrals present peaks (See Fazlali: Pg. 1522, Left. Col. (clarifying that, "to further remove the extra ridge pixels that are still present. Hence, we filter these ridge pixels by considering pixel intensities that exist on the lines orthogonal to these pixels")).
The teachings of Quirk, the teachings of Gerber, and the teachings of Fazlali are considered to be analogous to the claimed invention because they are in the same field of assessments made using automated measurements of the diameter of anatomical structures. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Quirk with the teachings of Gerber and the teachings of Fazlali to provide for what is described in claim 9. This is because Gerber Page 120, Section 4 Conclusion, Paragraph 2 provides the motivation of, "a system that can be used by novice operators with minimal ultrasound experience." Furthermore, because Fazlali 1527, Left Column, Section 4 Discussions, Paragraph 1 recognizes the benefit of using a, "superpixel-based segmentation method is the speed of the superpixel segmentation method. This high speed besides of the high pixels clustering accuracy helped our proposed segmentation algorithm to segment ... in a few seconds even in the presence of artifacts."
Regarding claim 12, Quirk in view of Gerber teaches the method of claim 1 (See above discussion), wherein obtaining the scan data comprises: capturing ultrasound scan data (See Quirk: Col. 27, Lines 11-12 (providing that the, "acoustic image data collected by the three-dimensional ultrasound based assessment device")); cropping the ultrasound data (See Gerber: Pg. 116 (providing in, "detail, the optic nerve sheath estimation steps ... [include performing extraction of the] optic nerve region below the eye"); Fig. 3, Ref. Chars. a-f (showing the results of the, "[i]ntermediate steps to fit the acoustic shadow of the optic nerve sheath"; Provided above)); and removing noise from the cropped ultrasound scan data to generate the scan data (See Gerber: Pg. 116 (providing in, "detail, the optic nerve sheath estimation steps ... [include performing] Gaussian smoothing"); Fig. 3, Ref. Chars. a-f (showing the results of the, "[i]ntermediate steps to fit the acoustic shadow of the optic nerve sheath"; Provided above)); wherein removing the noise comprises implementing a filtering procedure ... in the cropped ultrasound scan data (See Gerber: Pg. 116 (providing in, "detail, the optic nerve sheath estimation steps ... [include performing] Gaussian smoothing"); Fig. 3, Ref. Chars. a-f (showing the results of the, "[i]ntermediate steps to fit the acoustic shadow of the optic nerve sheath"; Provided above)), and therefore substantially what is described by claim 12.
However, Quirk in view of Gerber fails to teach wherein removing the noise comprises implementing a filtering procedure configured to preserve edges in the ... data.
Nevertheless, Fazlali teaches removing noise from the ... data to generate the scan data (See Fazlali: Pg. 1519, Left Col., Sect. Guided smoothing, Para. 1 (providing  for the, "use [of a] Guided filter [15] which is an edge-preserving smoothing filter")); wherein removing the noise comprises implementing a filtering procedure configured to preserve edges in the ... data (See Fazlali: Pg. 1519, Left Col., Sect. Guided smoothing, Para. 1 (providing  for the, "use [of a] Guided filter [15] which is an edge-preserving smoothing filter")).
The teachings of Quirk, the teachings of Gerber, and the teachings of Fazlali are considered to be analogous to the claimed invention because they are in the same field of assessments made using automated measurements of the diameter of anatomical structures. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Quirk with the teachings of Gerber and the teachings of Fazlali to provide for what is described in claim 12. This is because Gerber Page 120, Section 4 Conclusion, Paragraph 2 provides the motivation of, "a system that can be used by novice operators with minimal ultrasound experience." Furthermore, because Fazlali 1527, Left Column, Section 4 Discussions, Paragraph 1 recognizes the benefit of using a, "superpixel-based segmentation method is the speed of the superpixel segmentation method. This high speed besides of the high pixels clustering accuracy helped our proposed segmentation algorithm to segment ... in a few seconds even in the presence of artifacts."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793